Citation Nr: 0605837	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  99-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a concussion and punctured lung.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the veteran's claim 
for entitlement to service connection for residuals of a 
concussion and punctured lung and continued the veteran's 
noncompensable evaluation for bilateral hearing loss.

The veteran was scheduled for a Board video hearing to be 
held in November 2004, but failed to report.  He requested 
another video hearing in August 2005.  Good cause was not 
shown to reschedule the veteran's hearing and he was notified 
by the Board in February 2006.

In July 2004 and March 2005, the Board remanded the veteran's 
case to the RO for further development.  The case was 
recently returned to the Board in November 2005.


FINDINGS OF FACT

1.  In a decision dated in April 1987, the RO, in pertinent 
part, denied the veteran's claim for service connection for 
residuals of a concussion.  The veteran was properly notified 
and did not file an appeal, and that decision became final.

2.  In a decision dated in July 1990, the RO declined to 
reopen the veteran's claim of service connection for 
residuals of a punctured lung.  The veteran was properly 
notified and did not file an appeal, and that decision became 
final.

3.  Evidence received since the April 1987 and July 1990 RO 
decisions is not new, and does not bear directly and 
substantially on the matter at hand; and, is not so 
significant that it must be considered with all evidence of 
record in order to fairly adjudicate the appeal.

4.  Bilateral hearing loss, when tested in September 1997, 
was manifested by no more than auditory acuity level II 
hearing loss in the right ear and level I in the left ear.

5.  Bilateral hearing loss, when tested in January 2003, was 
manifested by no more than auditory acuity level I hearing 
loss in the right ear and level I in the left ear.


CONCLUSIONS OF LAW

1.  Subsequent to the final April 1987 and July 1990 RO 
decisions, new and material evidence has not been presented 
to reopen the claims of service connection for residuals of a 
concussion and punctured lung.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in July 1997, prior to the enactment of the VCAA.  

An RO letter dated in April 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his hearing loss disability 
was worse or had increased in severity.  The letter also 
requested that the veteran submit new and material evidence 
to support his claim of service connection for residuals of a 
concussion and punctured lung.  He was also provided with 
what constituted new and material evidence.  By this letter, 
the veteran was notified of what evidence, if any, was 
necessary to substantiate his claims and it indicated which 
portion of that evidence the veteran was responsible for 
sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified other evidence 
that could be obtained to substantiate the claim.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

New and Material Evidence

Factual Background

In April 1987, the RO denied the veteran's claim for service 
connection for residuals of a concussion.  In July 1990, the 
RO declined to reopen the veteran's claim of service 
connection for residuals of a punctured lung.  Although 
properly notified of the RO decisions, the veteran did not 
appeal the decisions and they became final.  The veteran 
asserts that he has submitted new and material evidence to 
reopen his claims of service connection for residuals of a 
concussion and punctured lung.

Reviewing the evidence of record in the veteran's claims 
folder, the Board notes that the evidence of record prior to 
the final April 1987 and July 1990 RO decisions included 
available service medical records, VA examination reports, VA 
outpatient medical records, and the veteran's statements.  It 
was reported that the veteran's original claims folder had 
been lost, and service medical records appeared to be 
incomplete, but the service medical records in possession of 
VA did confirm that in March 1967, he was involved in a car 
accident which resulted in multiple lacerations on the face 
and scalp, and multiple contusions.  The veteran's November 
1968 separation examination did not show that he had any 
disabilities and the examination was normal.  In the 
accompanying Report of Medical History, the veteran checked 
off the box indicating that he had suffered no broken bones 
in service, nor did he indicate having any respiratory 
problems.

In an August 1983 statement, the veteran stated that when he 
was leaving Fort Richardson, while in the service, he was 
involved in a car accident when his vehicle crashed into a 
pole.  He stated that this accident resulted in fractured 
ribs and a punctured lung.

In August 1983, the veteran underwent a VA examination.  He 
reported having a car accident that resulted in a head injury 
and punctured lung.  The VA examiner noted a visible scar 
from a punctured lung on the right, above the nipple.  The 
diagnosis was history of punctured lung in service, right 
chest - November 1966.

In a February 1986 statement, the veteran stated that he also 
had a slight case of amnesia, fractured ribs, and temporary 
paralysis of the left side as a result of his car accident in 
service.

In October 1986, the veteran underwent a VA examination.  X-
rays of the rib cage revealed an old fracture of the seventh 
anterior rib and callus formation.  The pertinent diagnosis 
was history of injury to chest wall involving fractures of 
the right rib cage without outward contour deformity or 
apparent loss of respiratory chest wall movements.

An April 1987 VA outpatient medical record shows that the 
veteran was status post a motor vehicle accident in 1968 
where he sustained lacerations to areas above the eyes.  
Physical examination revealed a small amount of scarring; 
however the protuberance was mostly secondary to bony 
configuration of skull.

In April 1987, the veteran's claims for service connection 
for residuals of a concussion and residuals of a punctured 
lung were denied because these conditions were not shown on 
the veteran's separation examination in his service medical 
records.  The RO also noted that the veteran's complete 
service medical records were not included in the claims 
folder and were missing.  Notice of the denial was issued in 
April 1987 and the veteran did not appeal the decision.

A January 1990 VA hospitalization discharge summary shows 
that the veteran reported sustaining a punctured lung and 
head injuries from one of the motor vehicle accidents he was 
in during the late 60's.  He also reported several incidents 
of falling and hitting his head while drinking and seven 
seizures in the past ten years secondary to alcohol 
withdrawal.  Physical examination revealed healed scars on 
the cheek, forehead, and chin, and a small scar on the right 
chest.  The discharge diagnosis was alcohol dependence.

In May 1990, the veteran submitted a claim for service 
connection, in pertinent part, for residuals of a punctured 
lung and in July 1990, the RO denied the veteran's claim 
finding that there was no evidence of a punctured lung in 
service.

In September 1997, the veteran underwent a VA examination for 
scars.  The veteran reported his car accident and stated that 
he sustained head lacerations and a punctured lung.  The 
examiner found a scar on the veteran's right chest.

In September 1997, the veteran underwent a VA examination for 
neurological disorders.  He reported that he was involved in 
two car accidents in service, one in 1966 and the other in 
1967.  The first accident involved loss of consciousness for 
an unspecified period with amnesia, but he returned to duty.  
The 1967 accident was less severe and he returned to work.  
Review of a 1993 magnetic resonance imaging (MRI) revealed 
cerebellar atrophy.  The diagnosis was alcoholic cerebellar 
degeneration with moderate truncal ataxia.

In February 1998, the RO received notice that the veteran's 
medical records from Elmendorf Air Force Base were not in 
their files and that any medical records would be located at 
the National Personnel Records Center (NPRC).  

In March 1999, the RO received a statement from the veteran's 
ex-spouse, C.B., in which she stated that in November 1966, 
while driving home, the veteran was involved in a serious 
automobile accident.  She stated that he sustained extensive 
injuries, including fractured ribs, punctured lung, 
concussion, multiple face and scalp lacerations, and 
temporary amnesia.  He was treated at Elmendorf Hospital.

Associated with the claims folder are records from the Social 
Security Administration (SSA) reflecting the award of SSA 
disability benefits beginning in December 1996, based on back 
problems of 10 years' duration and because of dizziness.

Additional VA medical records note treatment for ongoing 
medical problems.

Analysis

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

After review of the evidence of record, the Board finds that 
reopening the veteran's claims for residuals of a concussion 
and punctured lung is not warranted.  Regarding the residuals 
of a concussion claim, the Board notes that evidence of 
record prior to the April 1987 final RO decision included the 
veteran's statements that he sustained an injury in service 
that resulted in a concussion.  Further, the veteran's 
service medical records were of record that showed that he 
was involved in a car accident with lacerations to the face 
and scalp.  Finally, an April 1987 VA outpatient medical 
record showed facial lacerations noted on physical 
examination.  Evidence received after the April 1987 final RO 
decision is not new because it includes only the veteran's 
report of the car accident in service, which was of record 
prior to the April 1987 final RO decision.  In addition, even 
considering the numerous VA medical record and the medical 
reports associated with the SSA Disability Determination, 
there is no evidence received after the April 1987 final RO 
decision to show that the veteran sustained a concussion in 
service.  Although the veteran's ex-spouse stated that the 
veteran sustained a concussion after the car accident in 
service, she is not competent to render an opinion regarding 
medical causation or medical diagnosis.  As such, the Court 
of Appeals for Veterans Claims (Court) has held that where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran's spouse is not competent to show that the veteran 
had a concussion after his motor vehicle accident in service.

Regarding the veteran's claim for service connection for 
residuals of a punctured lung, the evidence prior to the May 
1990 final RO decision shows that the veteran was involved in 
a car accident in service, and post service, he was shown to 
have a scar on his right chest and X-ray evidence of a 
fracture to his ribs.  After the May 1990 final RO decision, 
the evidence received, including VA and SSA records, showed 
that the veteran had a scar on his chest.  This evidence is 
not considered new because it is redundant of evidence 
previously of record prior to the May 1990 final RO decision.  
The veteran's ex-spouse also stated that the veteran had 
fractured ribs and a punctured lung after his motor vehicle 
accident in service, but as stated previously, she is not 
competent to render an opinion as to a medical diagnosis as a 
layperson.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, where, as here, resolution of the issue turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In summary, the Board finds that the evidence received after 
the April 1987 and May 1990 final RO decisions is not new, 
because it is redundant of evidence of record prior to the 
final RO decisions; therefore, reopening of the veteran's 
claims for entitlement to service connection for residuals of 
a concussion and punctured lung is not warranted.


Increased Rating

Factual Background

In April 1983, the veteran was service connected for 
bilateral hearing loss with a noncompensable evaluation.  In 
July 1997, he submitted a claim for a compensable evaluation 
for his bilateral hearing loss.

In September 1997, the veteran underwent a VA examination for 
his hearing loss.  The audiogram results were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
35
60
75
46
LEFT
10
30
65
80
46

Speech discrimination testing produced scores of 88 percent 
for the right ear and 94 percent for the left ear.  The 
diagnosis was symmetrical sloping sensorineural hearing loss.  
Amplification was recommended.  The audiologist noted that 
the veteran's speech discrimination ability was assessed to 
be very good in the right ear and excellent in the left ear.

In January 2003, the veteran underwent a VA audiogram, which 
produced the following results:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
35
70
70
48
LEFT
10
30
65
85
48

Speech discrimination testing produced scores of 96 percent 
for the right and left ears.  The diagnosis was hearing 
within normal limits through 1.5 kHz sharply sloping 
thereafter from the mild to the severe sensorineural hearing 
loss ranges, bilaterally with very good word recognition 
ability in quiet.  The examiner noted that no significant 
changes were observed as compared to previous results.

Analysis

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2005).  
To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIa
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  In the 
instance when the pure tone thresholds are 30 decibels or 
less at 1000 Hz and 70 decibels or more at 2000 Hz, that 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).  

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the present case, the Board notes that the veteran's 
hearing loss disability does not identify with either of the 
exceptional patterns listed in 38 C.F.R. § 4.86 (2005), and 
Table VIa is not applicable.
After review of the evidence of record, the Board finds that 
a compensable evaluation for the veteran's bilateral hearing 
loss is not warranted.  The Board must point out that the 
measurement for hearing loss is based on a mechanical 
application of the data to the tables provided above.  As 
such, the September 1997 VA audiogram results are equivalent 
to a numeric designation of II for the right ear and I for 
the left ear, when applying the results to Table VI.  A 
compensable evaluation is not warranted when these values are 
applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).  The January 2003 VA audiogram results are equivalent 
to a numeric designation of I for the right ear and I for the 
left ear, when applying the results to Table VI.  A 
compensable evaluation is also not warranted when these 
values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  In conclusion, the veteran's 
bilateral hearing loss disability does not meet the criteria 
for a compensable evaluation.


ORDER

1.  As new and material evidence has not been received, 
reopening of the claims of service connection for residuals 
of a concussion and residuals of a punctured lung is denied.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


